Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/13/2013, and 2/13/2014 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The abstract of the disclosure is objected to omission of the term “pre-staging.”  A brief narrative of the disclosure as a whole is required.  See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Objections
Claim 1 is objected to for confusing use of the term “that” in the last limitation (e.g., “following . . .secure transaction”).  Consider changing “that comprises” to “comprising”; “that is” to “being”; and “that confirms” to “confirming”.
Claim 5 is objected to for use of “to of” which is confusing.  Claim 12 seems to be missing the term “to”.  Make similar changes throughout.   Please correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-19 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards pre-staging and then executing a secure transaction, and confirming identity using biometric information.  These are long standing commercial practice previously performed by humans (e.g., bank customers/tellers, etc.) manually and via mental steps.  For example, bank customers have long pre-filled deposit slips, etc. before entering a bank, and then completing the transaction manually, by communicating identifying and authenticating information to the bank.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.

d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claims 1-19 are rejected under § 103 as being unpatentable over US 6,648,220 to Junkins, et al., in view of US 2008/0103972 to Lanc.
	With respect to Claims 1, 7, 13, and 14, Junkins teaches a system (FIGS. 9, 13) comprising a device, and method for pre-staging and executing one or more secure, service-based, transactions (Col 11, ln 22-37), said one or more secure transactions staged by a mobile device associated with a system user, the method comprising: receiving, using a receiver, a service pre-staging communication from the mobile device (Col 11, ln 22-37), said receiver being located in a customer support center (CSC) (col 1, ln 32); in response to receiving said service pre-staging communication, staging a secure, service-based, transaction in a wireless communication port in the CSC said staging comprising, in response to the receiver receiving the communication from the mobile device, setting the wirelessly communicating device to the staged state, said staged state for receiving a communications signal from the mobile device, said device mounted in the CSC, said wireless device being in electronic communication with the receiver; performing a handshake with the mobile device; and following the handshake, receiving the communications signal from the mobile device, said communications signal that comprises a 
	Junkins fails to expressly teach near-field communication (NFC) device and biometric confirmation of identity, said biometric confirmation that is derived by the mobile device from at least one biometric parameter associated with the user, and an identification of the mobile device.  Lanc however, teaches a transaction system operable t receive biometric confirmation and information tied to a transaction device via NFC communication means. [0029];[0031].  Lanc discusses the pitfalls of using mobile devices to conduct conventional transactions including the exposure of sensitive information to identity theft. [0003]  It would have been obvious to one of ordinary skill in the art to modify Junkins to include the use of NFC and receiving biometric confirmation in order to reduce the threat of identity theft.
With respect to Claims 2, 8, and 15, Junkins teaches wherein the receiving the service pre-staging communication comprises receiving an electronic communication. (col 11, ln 22-37, wireless is electrical)
With respect to Claims 3, 9, and 16, Junkins fails but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises pre-registering a biometric parameter by retrieving the biometric parameter from the user and storing the biometric parameter. [0011]  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation. 
With respect to Claims 4, 10, and 17, Junkins fails, but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises receiving an electronic file that validates a correspondence of a biometric parameter currently retrieved from the user with the stored biometric parameter. ([0011], offline authentication teaches this; [0121]) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation.
With respect to Claims 5, 11, and 18, Junkins fails but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises receiving an electronic file that corresponds to of a biometric parameter currently retrieved from the user. ([0028], biometric reader teaches currently retrieved) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696                                                                                                                                                                                                        /WILLIAM J JACOB/